DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brukilacchio (US 20090040523 A1).
Regarding claim 1, Brukilacchio teaches a projector ([0021]; Fig. 1-9) comprising a light source apparatus (70; Fig. 2) including a first light source section (16 on the left) including a first light source that emits first light that belongs to a first wavelength band ([0027]), a wavelength converter (14) that contains a phosphor and converts the light emitted from the first light source section (16 on the left) into second light that belongs to a second wavelength band different from the first wavelength band ([0027]), and a first cooling section (20 on the left) that cools the first light source section (16 on the left), wherein the wavelength converter (14) has a first end surface (62) and a second end surface (66) that face each other and a first side surface (left side surface) and a second side surface (right side surface) that intersect the first end surface (62) and the second end surface (66) and face each other and outputs the second light via the first end surface (62) in a light exiting direction, the first end surface (62) and the second end surface (66) each are smaller than the first side surface (left side surface) and the second side surface (right side surface) in terms of area, the first light source section (16 on the left) is disposed at the first side surface (left side surface), and the first light source section (16 on the left) is disposed between the wavelength converter (14) and the first cooling section (20 on the left) in a first direction perpendicular to the light exiting direction.
Regarding claim 2, Brukilacchio further teaches the first cooling section (20 on the left) is provided with a plurality of first fins, and the first fins extend along a second direction that intersects the first direction (Fig. 1-4).

Regarding claim 5, Brukilacchio further teaches the light source apparatus (70) further includes a second light source section (16 on the right) including a second light source that emits the first light that belongs to the first wavelength band, and a second cooling section (20 on the right) that cools the second light source section (16 on the right), the second light source section (16 on the right) is disposed at the second side surface (right side surface), and the second light source section (16 on the right) is disposed between the wavelength converter (14) and the second cooling section (20 on the right) in the first direction.
Regarding claim 6, Brukilacchio further teaches the second cooling section (20 on the right) is provided with a plurality of second fins, and the second fins extend along the second direction (Fig. 1-4).

Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rutherford (US 20070279914 A1).
Regarding claim 1, Rutherford teaches a projector (Fig. 1-5) comprising a light source apparatus (Fig. 4A) including a first light source section (404 on the left) including a first light source that emits first light that belongs to a first wavelength band ([0049]), a wavelength converter (402) that contains a phosphor and converts the light emitted from the first light source section (404 on the left) into second light that belongs to a second wavelength band different from the first wavelength band ([0024], [0049], [0057], [0059]), and a first cooling section (430C) that cools the first light source section (404 on the left), wherein the wavelength converter (402) has a first end surface (Fig. 4A) and a second end surface (Fig. 4A) that face 
Regarding claim 2, Rutherford further teaches the first cooling section (430C) is provided with a plurality of first fins, and the first fins extend along a second direction that intersects the first direction (Fig. 4A).
Regarding claim 4, Rutherford further teaches the second direction extends along the light exiting direction (Fig. 4A).
Regarding claim 5, Rutherford further teaches the light source apparatus (Fig. 4A) further includes a second light source section (404 on the right) including a second light source that emits the first light that belongs to the first wavelength band, and a second cooling section (430D) that cools the second light source section (404 on the right), the second light source section (404 on the right) is disposed at the second side surface (right side surface), and the second light source section (404 on the right) is disposed between the wavelength converter (402) and the second cooling section (430D) in the first direction.


Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brukilacchio/Rutherford in view of Hsiao (US 20110157560 A1).
Regarding claim 7, Brukilacchio/Rutherford does not explicitly teach a first fan that supplies a cooling medium along the second direction.
Hsiao teaches a first fan (24) that supplies a cooling medium along the second direction (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Brukilacchio/Rutherford with Hsiao; because it cools the heatsink faster. 



Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20210373222 A1, US 20210003762 A1, US 20200326044 A1, US 20200225565 A1, US 20200218001 A1, US 20200201156 A1, US 20200201157 A1, US 20200174352 A1, US 20200166828 A1, US 20200096850 A1, US 20200083408 A1, US 20200066945 A1, US 20200064722 A1, US 20200041885 A1, US 20200033536 A1, US 20200033707 A1, US 20200026172 A1, US 20200026169 A1, US 20190056546 A1, US 20190003681 A1, US 20180363858 A1, US 20180284340 A1, US 20180024425 A1, US 20170315433 A1, US 20170153535 A1, US 20170139113 A1, US 20170068034 A1, US 20160377785 A1, US 20160291232 A1, US 20160147135 A1, US 20160139328 A1, US 20160131813 A1, US 20150167906 A1, US 20090244923 A1, US 20090196046 A1, US 20080079910 A1, and US 20060227570 A1 disclose arrays of excitation light sources that excite an elongated wavelength converter from the sides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882